Citation Nr: 1643657	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  12-20 958A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for recurrent prostatitis.

2.  Entitlement to service connection for bilateral knee disability.

3.  Entitlement to an increased rating for bilateral pseudophakia, currently rated as 10 percent disabling.

4.  Entitlement to an increased rating for degenerative disc disease of the lumbar spine, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from September 1976 to September 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2009 and January 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  Jurisdiction over the case has been transferred to the Restricted Access Claims Center in St. Paul, Minnesota.

An August 2015 rating decision granted service connection for radiculopathy of the right lower extremity and radiculopathy of the left lower extremity and assigned each disability a 10 percent rating effective December 12, 2013.  Neither the Veteran nor his representative has expressed disagreement with the assigned ratings, or otherwise further mentioned the lower extremity radiculopathies.  Nor has the RO included any consideration of the assigned ratings when continuing to the process the appeal.  The Board consequently finds that the current appeal does not include the matter of the propriety of the initial evaluations assigned the right and left lower extremity radiculopathies.

In an August 2016 submission, the Veteran's representative identified the issue of service connection for diabetes as on appeal.  Review of the record shows that service connection for diabetes was denied in a May 2009 rating action.  Although the Veteran disagreed with the May 2009 rating action as to several disabilities, he did not include the denial of service connection for diabetes as included in his disagreement.  Nor has the Veteran since May 2009 raised the issue of service connection for diabetes.  The Board consequently finds that the issue of service connection for diabetes is not before the Board.

The issues of entitlement to service connection for recurrent prostatitis and a bilateral knee disability, and an increased rating for bilateral pseudophakia are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's degenerative disc disease of the lumbar spine does not more nearly approximate forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for degenerative disc disease of the lumbar spine are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Code 5237 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Proper notice must inform the claimant and his or her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service-connection claim, to include Veteran status, existence of a disability, a connection between service and the disability, degree of disability, and effective date of the disability.  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded should be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In a claim for increase, the duty to notify requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).

In this case, the Veteran received 38 U.S.C.A. § 5103(a)-compliant notice for his claim for an increased rating for his back disability in August 2008.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting in obtaining service treatment records and pertinent post-service treatment records and providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

In this case, all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims folder contains the Veteran's service treatment records, and post-service reports of VA and private treatment and examination.  Also of record are the Veteran's statements in support of the claim.  The Board has reviewed those statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claims.  

VA also provided the Veteran with examinations in April 2009 and July 2015 to ascertain the nature and severity of his back disability.  The Board finds the examination reports to be thorough and adequate.  The examiners interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information needed to evaluate the disabilities under the applicable rating criteria.  

Given the above, the Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Higher Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The Board has been directed to consider only those factors contained wholly in the rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  However, the Board has been advised to consider factors outside the specific rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

A veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  When the veteran has disagreed with the initial rating assigned, evaluation of the medical evidence since the effective date of service connection and consideration of the appropriateness of "staged" ratings (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119 (1999).  When the veteran is requesting an increased rating for an established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  Powell v. West, 13 Vet. App. 31 (1999).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis below is therefore undertaken with consideration of the possibility that different "staged" ratings may be warranted for different time periods.

The terms mild, moderate, and severe are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2015).  Use of such descriptive terms by medical examiners, although an element of the evidence to be considered by the Board, is not dispositive of an issue.  Such evidence must be interpreted in light of the whole recorded history, reconciling the evidence into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2015).

In this case, VA received the Veteran's claim for an increased rating for his back disability in October 2007.

The Veteran's degenerative disc disease of the lumbar spine has been rated at 10 percent under Diagnostic Code 5237.  38 C.F.R. § 4.71a (2015). 

The following ratings are available under the General Rating Formula for Diseases and Injuries of the Spine: 



100 percent for unfavorable ankylosis of the entire spine; 

50 percent for unfavorable ankylosis of the entire thoracolumbar spine; 

40 percent for forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine; and 

20 percent for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

38 C.F.R. § 4.71a (2015).

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Plate V, 38 C.F.R. § 4.71a (2015).  

At an April 2009 VA examination, the Veteran reported back pain, soreness, and tenderness aggravated by a lot of bending and lifting.  He denied flare-ups and incapacitating episodes and indicated that he can do his normal job.  Range of motion testing revealed forward flexion to 90 degrees, extension to 20 degrees, left and right lateral flexion to 20 degrees, and left and right lateral rotation to 20 degrees.  While repetitive use increased the pain, there was no change in range of motion.  There was pain at the extremes of motion and slight tenderness but no spasms.  Sensorimotor examination was normal.  

A May 2012 private treatment record shows complaints of low back pain with 2 to 3 flare-ups per month.  The Veteran noted that he cannot bend at times and has trouble getting out of bed, but that he continues to work daily.  Examination revealed tenderness of the lumbar spine, mild spasm of the paraspinal muscles but no tenderness to palpation, normal sensation, and 5/5 motor strength in the knees and ankles.  

At a July 2015 VA examination, while the Veteran reported flare-ups of low back pain with weight bearing activities, twisting and turning, prolonged exertion, and prolonged sitting, he denied any functional loss or functional impairment of the back.  Examination revealed paralumbar muscle tenderness with palpation but no guarding or muscle spasm.  Range of motion testing revealed forward flexion to 85 degrees, extension to 25 degrees, right and left lateral flexion to 25 degrees, and right and left lateral rotation to 30 degrees, with pain in all ranges of motion except right and left lateral rotation.  The examiner noted that there was pain on range of motion testing but observed that the pain did not result in or cause functional loss.  The examiner noted that pain, weakness, fatigability, and incoordination did not significantly limit functional ability with flare-ups.  The examiner noted that the back disability results in disturbance of locomotion, interference with sitting, and interference with standing.  Muscle strength was 5/5 in the lower extremities and there was no muscle atrophy.  Deep tendon reflexes were 1+ in both knees and both ankles.  Sensory examination was normal except for decreased sensation in the right lower leg/ankle and right foot/toes.  The Veteran reported moderate constant pain.  The examiner indicated that the Veteran has not had any episodes of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.  X-rays reportedly noted stable degenerative multilevel disc disease and degenerative spondylotic changes of the lumbar spine, unchanged since 2010.  The examiner indicated that the Veteran's back disability did have an impact on his ability to work.

Given the above, even considering functional loss due to pain and other factors, the Veteran's lumbar spine disability does not more nearly approximate forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The evidence of record simply does not support such findings.  While the Veteran reported flare-ups of low back pain at the July 2015 examination, he denied any functional loss or impairment of the back due to such flare-ups, and the examiner observed that the pain did not result in any functional loss.  The examiner also noted that pain, weakness, fatigability, and incoordination did not significantly limit functional ability with flare-ups.  Thus, the Board finds that a higher evaluation is not warranted based on limitation of motion.

There is also no evidence that the Veteran's disability has resulted in incapacitating episodes having a total duration of at least 2 weeks during any 12-month period during the rating period.  The Veteran denied having incapacitating episodes at both examinations and the other medical evidence of record does not show any such episodes.  Thus, a higher rating based on incapacitating episodes is not warranted.

In conclusion, an increased rating for degenerative disc disease of the lumbar spine is not warranted at any time during the rating period.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has considered whether the schedular evaluation is inadequate, thus requiring referral of the case to the Under Secretary for Benefits or Director of Compensation and Pension Service for consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  38 C.F.R. § 3.321(b)(1) (2015).  

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111 (2008).  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2015); Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the schedular evaluations are adequate.  Evaluations in excess of those assigned are provided for certain manifestations of the service-connected lumbar spine disability, but the medical evidence reflects that those manifestations are not present in this case.  Also, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability, which are pain and limitation of motion.  As the rating schedule is adequate to evaluate the disabilities, referral for extra-schedular consideration is not in order.


ORDER

An increased rating for degenerative disc disease of the lumbar spine, currently rated as 10 percent, is denied.  


REMAND

The Veteran's service treatment records show a history of prostatitis in May 1977 and a diagnosis of prostatitis in December 1977.  Post service, private treatment records as early as April 1993 indicate symptoms of prostatitis and VA treatment records as recent as April 2015 reflect a diagnosis of chronic prostatitis.  Thus, the AOJ should afford the Veteran a VA examination to determine the nature and etiology of his recurrent prostatitis.

With respect to a bilateral knee disability, the RO requested private medical records from Dr. P. in August 2008.  The request was returned with a note from the postal service indicating that the mail was not deliverable as addressed and unable to be forwarded.  There is also a handwritten note indicating that the mail should be forwarded to Craig Street.  The Board observes that Dr. P. has another office on 208 Craig Street.  Thus, the AOJ should advise the Veteran of the situation and ask him to complete an authorization and consent to release information form to allow VA to make a follow-up request.  While the RO asked the Veteran to complete an authorization and consent form for Dr. P. in a June 2015 letter, and the Veteran did not respond, the Veteran may be under the impression that those records have already been obtained as he was never notified of the earlier inability to obtain them.  Thus, the AOJ should still make a follow-up request.

As for the medical evidence of record, the Veteran's service treatment records show complaints of left knee pain when running in November 1989 and left mid tibia pain after running into a marble table in November 1991.  While there are no complaints specific to the right knee, records starting in May 1987 show complaints of pain in the back of the right thigh described as a pulled muscle, findings of pain behind the patella, and diagnoses of a gluteal strain, hamstring strain, and lower leg tendonitis.  Post service, the first complaints of right knee pain are seen in a September 2000 VA treatment note and a February 2001 VA treatment note reflects a history of right knee pain since service.  An October 2009 VA treatment note reflects a history of bilateral knee pain since leaving service.  

The Veteran underwent a VA examination in July 2015.  The examiner opined that the Veteran's current knee disabilities are not related to the injuries in service.  The examiner based the opinion in part on the lack of medical evidence until 2003 when x-rays showed mild degenerative joint disease of both knees.  However, the original authorization and consent to release information form for Dr. P. shows treatment for the knees from October 1998 to June 2002.  Thus, if any records from Dr. P. are obtained on remand, the AOJ should forward the Veteran's claims folder to the examiner for an addendum that considers those records.  Also, while the examiner noted that there was no medical evidence of knee problems until 2003, the record shows complaints starting in September 2000.  Moreover, the examiner did not fully consider the Veteran's statements regarding the history and chronicity of knee symptomatology.  Thus, regardless of whether Dr. P.'s records are obtained, the examiner should be asked to address the above

With respect to the evaluation of bilateral pseudophakia, the schedule for rating disabilities of the eye was amended effective December 10, 2008; however, such amendments are only applicable to claims filed on or after December 10, 2008.  73 Fed. Reg. 66543  (November 10, 2008); 38 C.F.R. § 4.75-4.84(a).  In this case, VA received the Veteran's claim for an increased rating for his eye disability in October 2007 and thus the amendments are not applicable.  However, the RO adjudicated the Veteran's claim under the revised rating criteria.  Due process requires that the AOJ readjudicate the claim based on the rating criteria in effect prior to December 10, 2008.  To that end, the AOJ should contact the examiner who conducted the July 2015 VA eye examination and ask her to interpret the Goldmann chart and report the extent of the remaining visual field in each of the eight 45 degree principal meridians for each eye.

Lastly, the AOJ should ask the Veteran to provide the name of any healthcare provider who has treated him for his recurrent prostatitis, bilateral knee disability, and bilateral eye disability since the issuance of the August 2015 supplemental statement of the case.  The AOJ should attempt to obtain any adequately identified records.  The record also contains VA treatment records through April 2015.  Thus, the AOJ should obtain any treatment records since that time.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide the name of any healthcare provider who has treated him for his recurrent prostatitis, bilateral knee disability, and bilateral eye disability since the issuance of the August 2015 supplemental statement of the case.  Obtain all adequately identified records.  Also obtain any VA treatment records since April 2015.

2.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of his recurrent prostatitis.  The examiner should review the claims folder and note that review in the report.  All indicated tests and studies should be conducted.  The examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's recurrent prostatitis had its onset during active service or is causally related to such service.  The examiner should discuss both the service treatment records and post-service private and VA medical records noting treatment for prostatitis.  The examiner should also discuss the Veteran's lay statements regarding the history and chronicity of symptomatology.  The examiner should provide a complete rationale for all conclusions.

3.  Also, arrange for the Veteran's claims folder to be reviewed by the examiner who conducted the July 2015 VA knee examination for an addendum.  The examiner should state whether it is at least as likely as not (50 percent or greater probability) that a disability of either knee had its onset during active service or is causally related to such service.  The examiner should discuss the September 2000 VA treatment note showing complaints of right knee pain, February 2001 VA treatment note showing a history of right knee pain since service, and October 2009 VA treatment note showing a history of bilateral knee pain since leaving service as well as any records from Dr. P. that are obtained on remand.  The examiner should discuss the Veteran's lay statements regarding the history and chronicity of symptomatology.  The examiner should provide a complete rationale for all conclusions.

4.  Contact the examiner who conducted the July 2015 VA eye examination and ask her to interpret the Goldmann chart and report the extent of the remaining visual field in each of the eight 45 degree principal meridians for each eye.

5.  Then, readjudicate the claims.  Specific to the evaluation of bilateral pseudophakia, readjudicate the claim with consideration of the rating criteria in effect prior to December 10, 2008.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


